Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structure for adhering to said base receptacle wall” in claims 1 and 13 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the skin and the opening in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At p. 5, line 11, it appears "Fig. 3 shows a cross section" should read "Fig. 4 shows a cross section".  
At p. 5, line 15, it appears “Velcro, Velcro, snaps” should read “Velcro, snaps”.
Appropriate correction is required.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Objections and Interpretation
Claim 1 is objected to because of the following informalities:  at line 6, “covering outer surface” should read “covering the outer surface”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “structure for adhering to said base receptacle wall” and “structure for attachment of at least one additional layer” in claims 1 and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “structure for adhering to said base receptacle wall” is interpreted as elastic materials, non-elastic materials, fastening devices, strings, rope, and equivalents, as defined at p. 6, lines 16-19. The “structure for attachment of at least one additional layer” is interpreted as Velcro, snaps, buttons, elastic, thread, adhesives, compression, and equivalents, as defined at p. 5, lines 14-16.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 20, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 and 20 recite the limitation "said structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “structure for adhering to said base receptacle wall” or the “structure for attachment of at least one additional layer.” For purposes of examination, this will be interpreted as “said structure for attachment of at least one additional layer.”
Claim 22 recites the limitation “said material” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim will be interpreted as depending from claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-16, and 19-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zheng (U.S. Pub. 2010/0155397).
Regarding claim 1, Zheng discloses a system (assembly 10, Fig. 1B) comprising: 4a base receptacle (liner 60, Fig. 1B) having a wall (side wall 64, Fig. 1B), a bottom (bottom wall 62, Fig. 1B), and an inner cavity for storing an item (interior space of liner 60, Fig. 1B; paras. [0030], [0032]), said 5inner cavity bound by said wall and bottom (Fig. 1B), wherein said inner cavity (Fig. 1B) has an opening (opening defined by border 66, Fig. 1B) 6for receiving said item (para. [0032]), wherein said wall (side wall 64) comprises an outer surface (side facing away from inner cavity, Fig. 1B) and an inner 7surface (side facing towards inner cavity, Fig. 1B), and 8a skin (structure 20, Fig. 1B) for covering outer surface of said wall (structure 20 covers outer surface of side wall 64, Fig. 1B) without covering said opening (structure 20 does not cover opening, Fig. 1B), said skin (structure 20) 9comprises structure (liner 60 fits snugly within structure 20, paras. [0030]-[0031]) for adhering to said base receptacle wall (side wall 64) and structure (sleeve 38 may be “mechanically fastened, stitched, fused, or glued,” para. [0023]) for 10attachment of at least one additional layer (sleeve 38, Fig. 1B).
Regarding claim 2, Zheng further discloses said skin (structure 20) is adapted for adhering to the outer surface 12of the wall of said base receptacle (structure 20 fits snugly to liner 60 such that “the entire assembly 10 (the structure 20 and the liner 60) can be lifted and carried around as a single assembly,” para. [0031]).
Regarding claim 3, Zheng further discloses said receptacle (liner 60) is selected from the group consisting 14of laundry basket and laundry hamper (liner 60 is used to store laundry, para. [0032]).
Regarding claim 4, Zheng further discloses said skin (structure 20) is adapted for temporary adherence (para. [0031]).
Regarding claim 5, Zheng further discloses said skin (structure 20) is adapted for permanent adherence (structure 20 is capable of being permanently adhered to liner 60).
Regarding claim 8, Zheng further discloses said structure for attachment (sleeve 38 may be “mechanically fastened, stitched, fused, or glued,” para. [0023]) of at least one additional layer (sleeve 38) consists of adhering to side of said skin, extending from side of said skin, 8suspending from side of said skin, wired connection to side of said skin, and wireless connection to side of said skin (sleeve 38 may be stitched or glued to side of structure 20, Fig. 1B; para. [0023]).
Regarding claim 9, Zheng further discloses said structure is selected from the group consisting of 4Velcro, snaps, buttons, elastic, thread, adhesives, and compression (sleeve 38 may be adhered via thread or glue, see para. [0023]).
Regarding claim 10, Zheng further discloses said skin (structure 20) is manufactured from permeable or non- 6permeable material (para. [0023]).
Regarding claim 11, Zheng further discloses said material is selected from the group consisting 8of fabric, plant, and plastic derived materials (structure 20 is formed from fabric, para. [0023]).
Regarding claim 12, Zheng further discloses said structure for adhering side of said skin to said 10base receptacle is selected from the group consisting of elastic materials, non-elastic 11materials, with or without fastening devices, strings, and rope (paras. [0030]-[0031]).
Regarding claim 13, Zheng discloses a skin (structure 20, Fig. 1B) adapted for covering a wall (side wall 64, Fig. 1B) of a laundry receptacle (liner 60, Fig. 1B; para. [0032]) without covering an 13opening (structure 20 does not cover opening defined by border 66, Fig. 1B) of said laundry receptacle (liner 60), wherein said skin (structure 20, Fig. 1B) comprises structure (liner 60 fits snugly within structure 20, paras. [0030]-[0031]) for adhering 14to said laundry receptacle wall (side wall 64) and structure (sleeve 38 may be “mechanically fastened, stitched, fused, or glued,” para. [0023]) for attachment of at least one additional 15layer (sleeve 38, Fig. 1B).
Regarding claim 14, Zheng further discloses the skin (structure 20) is adapted for adhering to an outer surface of the wall of said 17laundry receptacle (structure 20 fits snugly to liner 60 such that “the entire assembly 10 (the structure 20 and the liner 60) can be lifted and carried around as a single assembly,” para. [0031]).
Regarding claim 15, Zheng further discloses the skin (structure 20) is adapted for temporary adherence (para. [0031]).
Regarding claim 16, Zheng further discloses the skin (structure 20) is adapted for permanent adherence (structure 20 is capable of being permanently adhered to liner 60).
Regarding claim 19, Zheng further discloses said structure for attachment (sleeve 38 may be “mechanically fastened, stitched, fused, or glued,” para. [0023]) of at least one additional 5layer (sleeve 38) consists of adhering to side of said skin, extending from side of said skin, 6suspending from side of said skin, wired connection to side of said skin, and wireless 7connection to side of said skin (sleeve 38 may be stitched or glued to side of structure 20, Fig. 1B; para. [0023]).
Regarding claim 20, Zheng further discloses said structure is selected from the group consisting of 9Velcro, snaps, buttons, elastic, thread, adhesives, and compression (sleeve 38 may be adhered via thread or glue, see para. [0023]).
Regarding claim 21, Zheng further discloses said skin (structure 20) is manufactured from permeable or non- 11permeable material (para. [0023]).
Regarding claim 22, Zheng further discloses said material is selected from the group consisting of 13fabric, plant, and plastic derived materials (structure 20 is formed from fabric, para. [0023]). 
Regarding claim 23, Zheng further discloses said structure for adhering side of said skin to said base 15receptacle is selected from the group consisting of elastic materials, non-elastic 16materials, fastening devices, strings, and rope (paras. [0030]-[0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of McNamara et al. (U.S. Pub. 2020/0198840, hereinafter “McNamara”).
Regarding claims 6 and 17 (similar limitations, different dependency), Zheng does not expressly discloses said additional layer is adapted for educational, 19decorative, or advertising purposes.
McNamara teaches a cover for covering an outer surface of a container wall without covering an opening of the container (Figs. 8A-8C). McNamara teaches that the cover (200) may have a display (800) that may display advertising, marketing, or artwork (Fig. 8B; para. [0050]). McNamara further teaches that the cover may be aesthetically pleasing (para. [0003]) and the display may be used for advertising, camouflaging, displaying event signage, or providing safety warnings (para. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/skin of Zheng to have an additional layer that is adapted for educational, decorative, or advertising purposes and including a display, figures, shapes, and/or letters as taught by McNamara for the purpose of advantageously displaying advertising, event, signage or safety warnings and/or improving the aesthetics of the assembly, as recognized by McNamara (paras. [0003], [0056]).
Regarding claims 7 and 18 (similar limitations, different dependency), the combination of Zheng in view of McNamara follows similarly to the detailed 35 USC 103 rejection presented for unrelated Claims 6 and 17 above), noting that Zhang’s system as modified by McNamara already includes said additional layer (McNamara, display 800) is selected from the group 21consisting of figures, shapes, letters, patches, electronic displays, graphical user 22interfaces, and nonelectronic displays (McNamara, para. [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. D442,414 to Dew discloses an all-purpose slip cover having an opening at the top and bottom and formed from flexible fabric.
U.S. Pat. 5,318,821 to Bradley Jr. discloses a container cover that covers an exterior side wall of a container without covering an opening and is secured via a fastener (Fig. 1).
U.S. Pat. 5,924,241 to Hodge discloses a decorative cover for covering an outer surface of a plant pot without covering the opening, the cover including an elastic band or hook and loop strip to adhere to the pot (Abstract, Figs. 2-3).
U.S. Pub. 2015/0037522 to Smith discloses a decorative cover for covering an outer surface of a receptacle without covering an opening (Fig. 3).
U.S. Pub. 2016/0115646 to Reynolds discloses a laundry basket cover that extend over an opening of the laundry basket (Fig. 1).
U.S. Pub. 2016/0167832 to Silverman et al. discloses a laundry receptacle having an outer liner that covers an inner liner without covering an opening (see Figs. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731